Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Terrence L. Wong, Reg. No. 55,741, on 08/13/2021.

The following claims have been amended as follows:

	Listing of Claims:

(Currently Amended)	A method for visual modification of data, the method comprising:
simultaneously displaying a graphical interface and a grid interface, wherein the graphical interface comprises a graphical representation of an underlying data, wherein the graphical representation of the underlying data includes a first chart comprising one or more editable metrics and a second chart comprising one or more values derived from the one or more editable metrics, and wherein the grid interface comprises a , wherein the graphical representation of the underlying data includes an original bar, wherein the graphical representation of the underlying data includes a modified bar, wherein the modified bar comprises a first part corresponding to the original bar and a second part corresponding to a difference between the modified bar and the original bar; 
receiving one or more visual inputs to the graphical interface for modifying the graphical representation of the underlying data, wherein the one or more received visual inputs modifies at least one of the one or more editable metrics;
in response to the one or more received visual inputs, modifying the underlying data, wherein modifying the underlying data comprises:
changing a corresponding value associated with the at least one of the one or more editable metrics from an original metric value to a modified metric value; and
updating a value of the one or more values derived from the one or more editable metrics from an original derived value to a modified derived value, wherein the original derived value is based at least in part on the original metric value, and wherein the modified derived value is based at least in part on the modified metric value;
displaying, in the graphical interface, an updated first chart and an updated second chart, wherein the updated second chart comprises the original derived value, the modified derived value, and a difference between the modified derived value and the original derived value; and

(Currently Amended)	A system for visual modification of data, comprising:
a graphical interface configured to: 
simultaneously display a graphical interface and a grid interface, wherein the graphical interface comprises a graphical representation of an underlying data, wherein the graphical representation of the underlying data includes a first chart comprising one or more editable metrics and a second chart comprising one or more values derived from the one or more editable metrics, and wherein the grid interface comprises a tabular representation of the underlying data, wherein the graphical representation of the underlying data includes an original bar, wherein the graphical representation of the underlying data includes a modified bar, wherein the modified bar comprises a first part corresponding to the original bar and a second part corresponding to a difference between the modified bar and the original bar;
receive one or more visual inputs for modifying the graphical representation of the underlying data, wherein the one or more received visual inputs are configured to modify at least one of the one or more editable metrics; and
a processor configured to: 
in response to the one or more received visual inputs, modify the underlying data, wherein to modify the underlying data, the processor is configured to:

	update a value of the one or more values derived from the one or more editable metrics from an original derived value to a modified derived value, wherein the original derived value is based at least in part on the original metric value, and wherein the modified derived value is based at least in part on the modified metric value;
display, in the graphical interface, an updated first chart and an updated second chart, wherein the updated second chart comprises the original derived value, the modified derived value, and a difference between the modified derived value and the original derived value; and
display in the grid interface an updated tabular representation comprising at least one of the modified metric value and the modified derived value.
(Currently Amended)	A non-transitory computer readable medium storing computer instructions that, when executed by a computer, performs a method for visual modification of data, the method comprising: 
simultaneously displaying a graphical interface and a grid interface, wherein the graphical interface comprises a graphical representation of an underlying data, wherein the graphical representation of the underlying data includes a first chart comprising one or more editable metrics and a second chart comprising one or more values derived from the one or more editable metrics, and wherein the grid interface comprises a tabular representation of the underlying data, wherein the graphical representation of the underlying data includes an original bar, wherein the graphical representation of the underlying data includes a modified bar, wherein the modified bar comprises a first part corresponding to the original bar and a second part corresponding to a difference between the modified bar and the original bar;
receiving one or more visual inputs to the graphical interface for modifying the graphical representation of the underlying data, wherein the one or more received visual inputs modifies at least one of the one or more editable metrics;
in response to the one or more received visual inputs, modifying the underlying data, wherein modifying the underlying data comprises:
changing a corresponding value associated with the at least one of the one or more editable metrics from an original metric value to a modified metric value; and
updating a value of the one or more values derived from the one or more editable metrics from an original derived value to a modified derived value, wherein the original derived value is based at least in part on the original metric value, and wherein the modified derived value is based at least in part on the modified metric value;
displaying, in the graphical interface, an updated first chart and an updated second chart, wherein the updated second chart comprises the original derived value, the modified derived value, and a difference between the modified derived value and the original derived value; and
displaying in the grid interface an updated tabular representation comprising at least one of the modified metric value and the modified derived value.
(Previously Presented)	The method of claim 1, wherein a graph chart interface displays one or more of the first chart and the second chart.
(Canceled)	 
(Canceled)	
(Previously Presented)	The method of claim 6, wherein a bar chart interface displays the original bar or the modified bar. 
(Previously Presented)	The system of claim 2, wherein a graph chart interface displays one or more of the first chart and the second chart.
(Previously Presented)	The method of claim 2, wherein the graphical representation of the underlying data includes an original bar. 
(Previously Presented)	The method of claim 9, wherein the graphical representation of the underlying data includes a modified bar, wherein the modified bar comprises a first part corresponding to the original bar and a second part corresponding to a difference between the modified bar and the original bar.
(Previously Presented)	The method of claim 10, wherein a bar chart interface displays the original bar or the modified bar. 
(Previously Presented)	The non-transitory computer readable medium storing computer instructions of claim 3, wherein a graph chart interface displays one or more of the first chart and the second chart.
(Previously Presented)	The non-transitory computer readable medium storing computer instructions of claim 3, wherein the graphical representation of the underlying data includes an original bar. 
(Previously Presented)	The non-transitory computer readable medium storing computer instructions of claim 13, wherein the graphical representation of the underlying data includes a modified bar, wherein the modified bar comprises a first part corresponding to the original bar and a second part corresponding to a difference between the modified bar and the original bar.
(Previously Presented)	The non-transitory computer readable medium storing computer instructions of claim 14, wherein a bar chart interface displays the original bar or the modified bar. 
(Previously Presented)	The method of claim 1, wherein the updated first chart comprises the original metric value and the modified metric value. 
(Previously Presented)	The method of claim 1, wherein the graphical interface comprises a visual indication that the first chart is editable. 

Allowable Subject Matter
Claims 1-4 and 7-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
In addition to applicant remarks filed 08/23/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 2 and 3 when taken in the context of the claim as a whole.  Specifically, the combination at a method that includes a graphical interface configured to: simultaneously display a graphical interface and a grid interface, wherein the graphical interface comprises a graphical representation of an underlying data, wherein the , wherein the graphical representation of the underlying data includes an original bar, wherein the graphical representation of the underlying data includes a modified bar, wherein the modified bar comprises a first part corresponding to the original bar and a second part corresponding to a difference between the modified bar and the original bar; receive one or more visual inputs for modifying the graphical representation of the underlying data, wherein the one or more received visual inputs are configured to modify at least one of the one or more editable metrics; and a processor configured to: in response to the one or more received visual inputs, modify the underlying data, wherein to modify the underlying data, the processor is configured to: change a corresponding value associated with the at least one of the one or more at least one of the editable metrics from an original metric value to a modified metric value; and update a value of the one or more values derived from the one or more editable metrics from an original derived value to a modified derived value, wherein the original derived value is based at least in part on the original metric value, and wherein the modified derived value is based at least in part on the modified metric value; display, in the graphical interface, an updated first chart and an updated second chart, wherein the updated second chart comprises the original derived value, the modified derived value, and a difference between the modified derived value and the original derived value; and display in the grid interface an updated tabular representation comprising at least one of the modified metric value and the modified derived value.
wherein the graphical representation of the underlying data includes an original bar, wherein the graphical representation of the underlying data includes a modified bar, wherein the modified bar comprises a first part corresponding to the original bar and a second part corresponding to a difference between the modified bar and the original bar
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 as a whole.
Thus, other independent claims 2 and 3 are allowed over the prior arts of the record.
Claims 4 and 7-17 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 08/23/2021
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PARMANAND PATEL/
Examiner, Art Unit 2143

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143